Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowability Notice
This Office action is responsive to the applicant’s amendments and remarks, filed on 28 January 2022 (01/28/2022).  Currently claims 1-19 are pending.

Drawings
            The drawings objections have been overcome by the amendments filed on 01/28/2022.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the amendments filed on 01/28/2022.  The specification objections are withdrawn.

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 01/28/2022.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.

Election/Restrictions - Rejoinder of species
Claim 13 is allowable.  
The restriction requirement between species, as set forth in the Office action mailed on 04/29/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirements are hereby withdrawn as to any Claim 15 directed to species is no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim.    

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-19 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the second opening has a width narrower than a width of the first opening, and wherein the connection structure includes an insulating layer disposed on the active surface of the semiconductor chip, the insulating layer filling at least a second portion of the first opening”,
combined with the other limitations of claim 1, such as:
	“a protective film disposed on the passivation film, filling at least a first portion in the first
opening, and having a second opening exposing at least a portion of the connection pad in the



	The closest prior art is (see the previous office action, 10/28/2021):
-   Cheng et al. (US 20180082917 A1, hereinafter “Cheng”) and 
-   Kim et al.      (US 20170154838 A1, hereinafter “Kim”).  
	Cheng and Kim do not teach or suggest “wherein the second opening has a width narrower than a width of the first opening, and wherein the connection structure includes an insulating layer disposed on the active surface of the semiconductor chip, the insulating layer filling at least a second portion of the first opening”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813